Dismissed and Opinion Filed July 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01549-CR

                        DELORES FAYE WASHINGTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-60912-H

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131549F.U05
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

DELORES FAYE WASHINGTON,                          On Appeal from the Criminal District Court
Appellant                                         No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F12-60912-H.
No. 05-13-01549-CR        V.                      Opinion delivered per curiam before
                                                  Justices Bridges, Francis, and Lang-Miers.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 25, 2014